DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Status of Claims
In the amendment filed 10/13/2022 the following occurred: Claims 5 and 13 were amended. Claims 5-8, 11-16, and 19-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8, 11-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 5-8, 11-16, and 19-20 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 5 and 13 recite validating a patient connected with an infusion pump: process a first code, said first code associated with the patient; process a second code, said second code associated with an infusion container; process a third code, said third code associated with one of a plurality of channels of the infusion pump; receive the captured picture along with a request for medication, wherein the captured picture is associated the request for medication and wherein the captured picture is retrieved; and automatically display the received captured picture of the patient to a caregiver for validating the patient is to receive the requested medication, wherein the received captured picture is automatically displayed in response to the processed first, second, and third codes.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention “relates to…an integrated system for maximizing patient safety and caregiver productivity for medication delivery” (see: specification paragraph 1) because “[h]uman errors in pump programming and other medication errors can have adverse or even deadly consequences for the patient.” (see: specification paragraph 2). The invention ensures the “[r]ight patient, is the drug being administered to the correct patient” (see: specification paragraph 72), where “validation of the "right patient" can be accomplished by caregiver visual confirmation of the patient following the auto-association procedure.” (see: specification paragraph 117). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the need “for a caregiver to perform a visual validation of the right patient.” (see: specification paragraph 16). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “said system comprising one or more hardware processors configured to” (claim 5), “…detected by a scanner…detected by the scanner…detected by the scanner… from the electronic medical record system…” (claim 5 and 13), “wherein the picture is displayed on a display of an infusion device” (claim 6 and 14), “wherein the picture is displayed on a display of a portable computing device” (claim 7 and 15), “wherein the portable computing device comprises the scanner” (claim 8 and 16), and “wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data” (claim 11 and 19), which are additional elements that are recited at a high level of generality (e.g., the “said system comprising one or more hardware processors” performs the validation of the patient through no more than a statement that it is “configured to” perform the validation functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “system comprising one or more hardware processors” language is incidental to how the system is “configured to” perform he validation). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “capture a picture of the patient at a time of an admission into a medical facility; store the captured picture into an electronic medical record system over a network;” (claim 5), and “capturing a picture of the patient at a time of an admission into a medical facility; storing the captured picture into an electronic medical record system over a network;” (claim 13), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 54, where “Delivery information input device 32 also communicates with the MMU 12 to assist in processing drug orders for delivery through the MMU 12. The delivery information input device 32 can be any sort of data input means, including those adapted to read machine readable indicia such as barcode labels; for example a personal digital assistant (PDA) with a barcode scanner. Hereinafter the delivery information input device 32 will be referred to as input device 32. Alternatively, the machine readable indicia may be in other known forms, such as radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, human biometric data such as fingerprints, etc. and the input device 32 adapted to "read" or recognize such indicia. The input device 32 is shown as a separate device from the medical device 14; alternatively, the input device 32 communicates directly with the medical device 14 or may be integrated wholly or in part with the medical device.”
Paragraph 58, where “Further, while the MMU 12 as described herein appears as a single device, there may be more than one MMU 12 operating harmoniously and sharing the same database. For example the MMU 12 can consist of a collection of MMU specific applications running on distinct servers in order to avoid a single point of failure, address availability requirements, and handle a high volume of requests. In this example, each individual server portion of the MMU 12 operates in conjunction with other server portions of the MMU 12 to redirect service requests to another server portion of the MMU 12. Additionally, the master adjudicator 74 assigns redirected service requests to another server portion of the MMU 12, prioritizing each request and also ensuring that each request is processed.”
Paragraph 61, where “In the context of the present invention, the term "medical device" includes without limitation a device that acts upon a cassette, reservoir, vial, syringe, or tubing to convey medication or fluid to or from a patient (for example, an enteral pump, infusion pump, a patient controlled analgesia (PCA) or pain management medication pump, or a suction pump), a monitor for monitoring patient vital signs or other parameters, or a diagnostic device.”
Paragraph 65, where “…A processor 124 is included in the medical device 14 and performs various operations described in greater detail below. The input/output device 87 (display 88 and user interface means 86) allows the user to receive output from the medical device 14 and/or input information into the medical device 14. Those of ordinary skill in the art will appreciate that input/output device 87 may be provided as a separate display device and a separate input device (as shown in FIG. 4, display 88 and user interface means 86) or combined into a touch screen for both input and output. A memory 126 communicates with the processor 124 and stores code and data necessary for the processor 124 to perform the functions of the medical device 14. More specifically, the memory 126 stores multiple programs formed in accordance with the present invention for various functions of the medical device 14 as is relates to the MMU 12 including the following programs: Process Drug Order 128, Monitor Pump 130, and Download Drug Library 132.”
Paragraph 117, where “An additional or alternative validation of the "right patient" can be accomplished by caregiver visual confirmation of the patient following the auto-association procedure described above in relation to FIG. 21, and is also applicable to the five-rights procedures described above with respect to FIGS. 5, 5A, 6 and 6A. In this process, the patient 110 is photographed with a digital camera (not shown) at the time of admission and the digital photo is stored with the electronic patient record at the HIS 18. When a medication order is requested for a specific patient, the digital photo is sent to the MMU 12 and upon completion of the association process, the digital photo is transmitted from MMU 12 to the medical device 14 at the patient 110 bedside. The image of the patient 110 is sent to the display 88 of the medical device 14, which is preferably a high resolution touch screen at least approximately 12 cm by 12 cm. The image of the patient 110 is then placed on the display 88 and the caregiver 114 is prompted by the display 88 to "Confirm Patient". The caregiver 114 confirms a patient match upon visual comparison of the patient 110 with the image on the display 88.”
Paragraph 118, where “Alternatively, the digital photo information alternatively can be stored on the indicator 112 or 112A and transmitted by the transmitter/receiver 178 thereof. The digital photo is transmitted to the medical device 14 when the medical device 14 has been associated with the patient 110.”
Paragraph 122, where “With reference to FIG. 17, the medical device 14 is designed as a multiprocessor, where many features are not hardwired, but instead can be uniquely configured based on rules, the location of the medical device 14, etc…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 6-8, 11-12, 14-16, and 19-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8, 11-16, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2002/0038392 to De La Huerga in view of U.S. Patent Application Publication 2003/0052787 to Zerhusen further in view of U.S. Patent 4,730,849 to Siegel.

As per claim 5, De La Huerga teaches a system for validating a patient connected with an infusion pump, said system comprising one or more hardware processors configured to (see: De La Huerga, paragraph 145, 164, and 192, is met by processor): 
over a network (see: De La Huerga, paragraph 154 and 237, is met by patient data can be obtained via communication with a network);
process a first code detected by a scanner, said first code associated with the patient (see: De La Huerga, paragraph 30, 41, 98, and 106, is met by patient wristband that can be machine read (e.g. bar code or RFID tag) to identify patients); 
process a second code detected by the scanner, said second code associated with an infusion container (see: De La Huerga, paragraph 30, 41, 109, 116, and 135, is met by an information device that is attached or adhered to an IV bag (e.g. bar code or RFID tag), bar code reader would be used to obtain information from the tag); 
process a third code detected by the scanner, said third code associated with one of a plurality of channels of the infusion pump (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag); 
validating the patient is to receive the requested medication, in response to the processed first, second, and third codes (see: De La Huerga, paragraph 164 and 228, is met by all received information may be displayed on the screen so that the physician can visually confirm basic information (e.g., patient name, general physical characteristics, etc.), where confirmation information (e.g., an acceptance of transmitted information by a physician) may be recorded in pump memory, and confirming patient presence and medicant information).
De La Huerga fails to specifically teach the following limitations met by Siegel as cited: 
capture a picture of the patient at a time of an admission into a medical facility (see: Siegel, column 2, lines 7-22; column 3, lines 42-57; column 4, lines 30-31, is met by, when the patient is admitted, a photograph is taken of the patient);
store the captured picture into an electronic medical record system (see: Siegel, column 2, lines 7-22; column 3, lines 42-57; column 4, lines 30-31, is met by initially recording and storing a photograph of the patient, where the coded information is stored in a computer system memory bank).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify photo of the patient and network storage as taught by De La Huerga to include initially recording and storing the photograph of the patient in a computer system memory bank when the patient is admitted as taught by Siegel with the motivation of enabling easy and quick retrieval of the stored photograph (see: Siegel, column 2, lines 20-22).
De La Huerga and Siegel fail to specifically teach the following limitations met by Zerhusen as cited:
receive the captured picture along with a request for medication, wherein the captured picture is associated the request for medication and wherein the captured picture is retrieved from the electronic medical record system (see: Zerhusen, paragraph 82, 118, and 172, is met by a computer determines whether the correct patient has been located for receipt of medication by accessing the hospital records via network, and generates a screen that includes the patient's name, time, scheduled medications to give, scheduled dose to give, methods of administration, and an image or photo of the patient is illustratively displayed so the nurse can verify that the patient being attended to is in fact the patient maintained in the hospital main database); and 
wherein the received captured picture is automatically displayed (see: Zerhusen, paragraph 82, 118, and 172, is met by a computer that generates an image or photo of the patient is also illustratively displayed after codes are scanned/entered and the hospital records accessed via the network)
automatically display the received captured picture of the patient to a caregiver for, wherein the captured picture is retrieved from the electronic medical record system (see: Zerhusen, paragraph 82, 118, and 172, is met by a image or photo of the patient is illustratively displayed so the nurse can verify that the patient being attended to is in fact the patient maintained in the hospital main database)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient in the manner taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 6, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of an infusion device (see: Zerhusen, paragraph 3, 82, 110, 118, and 172, is met by IV pumps, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on an IV pump as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 7, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the picture is displayed on a display of a portable computing device (see: Zerhusen, Fig. 4; and paragraph 82, 85, 110, 118, and 172,  is met by patient assist cart, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on a patient assist cart as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 8, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 7, and further teach: 
wherein the portable computing device comprises the scanner (see: Zerhusen, Fig. 2; and paragraph 77, 82, 110, 118, and 172, is met by patient assist cart with input device reader, and a computer that generates a screen that includes an image or photo of the patient, where the display may be mounted to any of the equipment)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient on a display on a patient assist cart with input device reader as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

As per claim 11, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the third code comprises at least one of the following: a radio frequency identification (RFID) tag, two-dimensional bar code, ID matrix, transmitted radio ID code, or human biometric data (see: De La Huerga, paragraph 41 and 315; and claim 40 and 41, is met by data collector reads information about an identifier placed on the IV pump (or a pump module when the pump can be used with more than one line), IV line number, the pump line identifier identifying the specific line, the line identifier being one such as a bar code or RF identification tag).

As per claim 12, De La Huerga, Zerhusen, and Siegel teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the one or more hardware processors are configured to generate a confirmation user interface for a caregiver to confirm an identity of the patient based on the displayed picture (see: Zerhusen, Fig. 3A, ele. 70; Fig. 49-50; and paragraph 82, 118-119, and 172, is met by an image of the patient may be displayed to permit the nurse to verify the patient's identity, and if an incorrect patient is identified, then access to medication is denied, if the correct patient is identified, then further information is entered into the system)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the confirmation display as taught by De La Huerga and Siegel to include the display of an image or photo of the patient as taught by Zerhusen with the motivation of confirming that the patient is the correct patient (see: Zerhusen, paragraph 118).

Claims 13-16 and 19-20 repeat the subject matter of claims 5-8 and 11-12. Claims 5-8 and 11-12 have been shown to be fully disclosed by the teachings of De La Huerga, Zerhusen, and Siegel as rejected above; as such, claims 13-16 and 19-20 are rejected here for the same reasons given in the above rejections of claims 5-8 and 11-12, which are incorporated herein.

Response to Arguments
Applicant’s arguments from the response filed on 10/13/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn in view of the amendments because “independent claim 5 and 13 recite "for validating the patient is to receive the requested medication." It is important to validate the "right patient" as described in the Specification. Id. at [0118]. The claims recite a technological solution for validating the patient. For at least these reasons, amended independent claims and their corresponding dependent claims are patentable over the prior art.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Though it is argued that validating the “right patient” requires a technological solution, this is not found persuasive as the specification states that the invention “relates to…an integrated system for maximizing patient safety and caregiver productivity for medication delivery” (see: specification paragraph 1) because “[h]uman errors in pump programming and other medication errors can have adverse or even deadly consequences for the patient.” (see: specification paragraph 2). There could be technology present in the specification that if brought into the claims would overcome the present rejection; however, the functions argued here are representative of the abstract idea because they address that the “[r]ight patient, is the drug being administered to the correct patient” (see: specification paragraph 72), where “validation of the "right patient" can be accomplished by caregiver visual confirmation of the patient following the auto-association procedure.” (see: specification paragraph 117). Such procedures for validation are not technical features. The claims address the need “for a caregiver to perform a visual validation of the right patient” (see: specification paragraph 16), but have not provided a technological solution in the claimed process that, for example, amounts to more than applying the exception using generic computer components. The invention is directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 103 rejections should be withdrawn in view of the amendments because “the medication request is associated with the picture of the patient and are received by the infusion pump. Specification, [0118]. The Office Action cites to Zerhusen for "displaying the captured picture." However, Zerhusen does not teach or suggest that the picture is tied to a request for medication.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claim limitations in question broadly teach that captured picture and “a request” are received by an unspecified element of the “system” that comprises “one or more hardware processors” and which also provides for capturing and storing of the picture. It appears to be argued that the picture and request are received “by the infusion pump”, but the claims do not specifically teach this and appear to teach the infusion pump outside the scope of invention as a device to which a patient is connected, and while an infusion pump itself may include a processor, an infusion pump is not “one or more hardware processors” of the claimed system. That the picture is “captured along with” a request for the medication is broad as it is unknown as to where said request originated and what constitutes “along with” in an electronic system could encompass almost any data transmission. Regardless, Zerhusen teaches the limitations as claimed and argued. Zerhusen teaches a computer that determines whether the correct patient has been located for receipt of medication by accessing the hospital records via a network, and generates a screen that includes the patient's name, time, scheduled medications to give, scheduled dose to give, methods of administration, and an image or photo of the patient is illustratively displayed so the nurse can verify that the patient being attended to is in fact the patient maintained in the hospital main database (see: Zerhusen, paragraph 82, 118, and 172). It appears to be argued that Zerhusen’s computer is not an infusion pump that receives the picture and medication request, but Zerhusen teaches exactly this when considering the incorporated by reference application U.S. Patent Application Publication 2002/0044059 to Reeder. In Fig. 1 of Zerhusen the computing device 12 is shown as connected to patient treatment devices 30. Paragraph 76 of Zerhusen states that “treatment devices 30, and therapy devices 32 are also coupled to computer 12 as discussed in detail in the '580 Application.” Paragraph 1 of Zerhusen states that “U.S. patent application Ser, No. 09/849,580, filed May 4, 2001 (hereinafter, "the '580 Application"), the disclosures of which are hereby expressly incorporated herein by reference.” Incorporated by reference application 09/849,580 corresponds to U.S. Patent Application Publication 2002/0044059 to Reeder. Paragraph 14 of Reeder teaches that the “medical device uses the processor, the user interface, the power supply, and the display of the system to operate the medical device, thereby reducing redundant components in the medical device” and in paragraph 102, “treatment devices, such as an IV pump”. Correspondingly, Zerhusen also teaches “medical devices such as…IV pumps” in paragraph 3. Hence, the processor of Zerhusen operates an IV pump and displays the patient's name, time, scheduled medications to give, scheduled dose to give, methods of administration, and an image or photo of the patient is illustratively displayed so the nurse can verify that the patient being attended to is in fact the patient maintained in the hospital main database. Hence, the broadly claimed limitations are met as cited in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626